Exhibit 10.22

 

DESCRIPTION OF COMPENSATORY ARRANGEMENTS

BETWEEN VARIAN, INC. AND NON-EMPLOYEE DIRECTORS

 

Each director (other than the Chairman of the Board) who is not a Company
employee is paid an annual retainer fee of $40,000. Each non-employee director
(other than the Chairman of the Board) is also paid $2,000 for each Board
meeting attended and $1,500 for each Board committee meeting attended. The
non-employee director who chairs the Audit Committee of the Board is paid an
additional annual retainer fee of $15,000. The non-employee directors who chair
the Compensation and the Nominating and Governance Committees of the Board are
each paid an additional annual retainer fee of $7,500. The non-employee Chairman
of the Board is paid an annual retainer fee of $120,000 (in lieu of any other
annual cash retainer, committee chair retainer and meeting attendance fees).

 

Under the Company’s Omnibus Stock Plan, each director who is not a Company
employee receives upon initial appointment or election to the Board a
nonqualified stock option to acquire 10,000 shares of the Company’s common
stock, and receives annually thereafter (for so long as he or she continues to
serve a non-employee director) a nonqualified stock option to acquire 5,000
shares of the Company’s common stock. In lieu of these grants, the non-employee
Chairman of the Board receives upon initial appointment as such a nonqualified
stock option to acquire 50,000 shares of the Company’s common stock. All such
stock options are granted with an exercise price equal to the fair market value
of the Company’s common stock on the grant date, are vested and exercisable
beginning on the grant date and have a ten-year term.

 

Under the Company’s Omnibus Stock Plan, each director who is not a Company
employee is also granted annually (for so long as he or she continues to serve a
non-employee director) stock units with an initial value equal to $25,000, based
on the fair market value of the Company’s common stock on the grant date. The
stock units vest and are paid upon termination of the director’s service on the
Board of Directors (although the Board may adopt procedures permitting the
issuance of such shares to be deferred by a director to a date following the
termination of the director’s service), and are then satisfied by issuance of
shares of the Company’s common stock.

 

Directors may elect to receive, in lieu of all or a portion of the retainer,
chairman or meeting fees described above, shares of the Company’s common stock
or stock units based on the fair market value of the Company’s common stock on
the date the fees would have been paid. Stock units vest upon termination of the
director’s service on the Board of Directors (although the Board may adopt
procedures permitting the issuance of such shares to be deferred by a director
to a date following the termination of the director’s service), and are then
satisfied by issuance of shares of the Company’s common stock.

 

Each director is reimbursed for all reasonable out-of-pocket expenses that such
director and his or her spouse incurs attending Board meetings and functions.